  Case 21-01001      Doc 28     Filed 08/04/21 Entered 08/04/21 21:50:27          Desc Main
                                  Document     Page 1 of 4



                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                VALDOSTA DIVISION

In Re:
Addie Mae Simmons                                  *       Bankruptcy Case #15-10291
       Debtors                                     *
                                                   *
Addie Mae Simmons                                  *       Chapter 13
            Plaintiff                              *
      v.                                           *
WILMINGTON SAVINGS FUND SOCIETY,                   *
FSB d/b/a CHRISTIANA TRUST                         *
AS TRUSTEE FOR PNPMS TRUST II                      *       Adv. Proc. No. 21-01001


                PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION
                        TO DISMISS AND FOR SANCTIONS

       Plaintiff, ADDIE MAE SIMMONS, Debtor in the underlying bankruptcy case, comes now

through her attorney and opposes Defendant’s Motion for Contempt and Sanctions. In support of

this Motion Plaintiff is Contemporaneously filing her brief, containing argument and citation to

authority and shows the Court as follows:



       1.     Plaintiff filed the instant Adversary on January 21, 2021. Defendant filed its

              Answer on March 23, 2021. A Pre-Trial Conference was held on March 18, 2021,

              at which time the Court entered a Scheduling Order setting a Status Conference and

              Rule 16 Deadlines.

       2.     Debtor’s discharge was entered on December 16, 2020, and the Trustee’s response

              to the Final report was due January 22, 2021. This adversary was required to be

              filed before the underlying bankruptcy case was to be completed and closed on or

              about January 23, 2021.
Case 21-01001   Doc 28     Filed 08/04/21 Entered 08/04/21 21:50:27              Desc Main
                             Document     Page 2 of 4



    3.   The under-signed attorney is filing a Petition for Administration of Plaintiff’s estate

         for her daughter Adrian Leeks. The daughter, as administrator, will be substituted

         as the appropriate party to the lawsuit and to complete discovery.

    4.   Debtor’s confirmed plan clearly shows that the second mortgage of Plaintiff was

         subject to lien stripping special provisions for the duration of the plan, being

         allocated zero payments. Only within the last few years have the Bankruptcy Courts

         required a separate adversary to accomplish lien stripping in order to ensure notice.

         In this case the creditor’s predecessor had clear notice, filed a claim noting the debt

         as uncollectable and charged off, and acquiesced in debtor’s treatment.

    5.   The mere death of the debtor does not change the status of the confirmed plan, and

         the adversary relates to real estate to be inherited by Debtor’s family.

    6.   The Court may take judicial notice of the plan, schedules, and claims in order to

         determine factual issues regarding the case, and debtor’s own testimony may be

         gleaned from her schedules which were signed under oath at the time the case was

         filed. Debtor’s current participation is not absolutely essential to prosecution or

         defense of the case. Debtor was close to her daughter who has lived on this property

         at issue, and she would be the appropriate party to succeed debtor in this case. All

         of her living brothers and sisters have consented to the administration. One brother

         recently died, and his heirs who are minors, have signed an acknowledgment by the

         natural guardian their mother, and ex-wife of Mrs. Simmons’ deceased son.

    7.   Nearly all issues involved in the adversary are based on facts and valuation in

         existence at the time the case was filed and not after debtor passed away. The

         adversary was approved and requested by Debtor before she passed away.
  Case 21-01001       Doc 28     Filed 08/04/21 Entered 08/04/21 21:50:27           Desc Main
                                   Document     Page 3 of 4




       WHEREFORE, Plaintiff requests that the Court consider Plaintiff’s brief filed

contemporaneously herewith, deny Defendant’s motion to Dismiss and for Sanctions and continue

the case to the next hearing date.



       Respectfully submitted, this 4th day of August, 2021.


                                                    /s/ Shelba D. Sellers
                                                    Attorney for Debtors
Post Office Box 1157                                Georgia Bar No. 635510
Thomasville, GA 31799                               shelba_sellers@yahoo.com
Tel: 229-226-9888                                   Sellers & Mitchell, P.C.
Fax: 888-319-7471



                                                    __/s/ Mark E. Mitchell__________________
                                                    Mark E. Mitchell
                                                    Attorney for Debtor
                                                    P.O. Box 1157
                                                    Thomasville, GA 31799
                                                    (229) 226-9888
                                                    mark@sellersandmitchell.com
                                                    Georgia Bar No. 513405
  Case 21-01001       Doc 28     Filed 08/04/21 Entered 08/04/21 21:50:27            Desc Main
                                   Document     Page 4 of 4




                               CERTIFICATE OF SERVICE

       I, Shelba D. Sellers, Sellers & Mitchell, P.C., P.O. Box 1157, Thomasville, Georgia 31799,

hereby certify that on this date, I electronically filed the within and foregoing Response to Motion

to Dismiss and For Sanctions with the Clerk of the Court using the CM/ECF system. I also

certify that Attorney for Defendant will be served on this date by electronic means of the Court.



       Respectfully submitted, this 4th day of August, 2021.



                                              /s/ Shelba D. Sellers
                                              ____________________________
                                              Shelba D. Sellers
                                              SELLERS & MITCHELL
                                              P.O. Box 1157
                                              Thomasville, Georgia 31799-1157
                                              (229) 226-9888
                                              Email: shelba_sellers@yahoo.com

                                              Attorney for Plaintiff
